Citation Nr: 1435729	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
	



INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record is at least in equipoise as to whether a relationship exists between a back disability and the Veteran's service.

2.  The competent and probative evidence of record provides evidence against a finding that a relationship exists between the Veteran's acquired psychiatric disorders and his service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).

2.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Back Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The medical evidence shows that the Veteran has been diagnosed with degenerative changes of the lumbar spine.  The first Hickson element is accordingly met.  

With respect to the second Hickson element, an in-service event, disease or injury, the Veteran has alleged that he experienced a back injury while serving on a gun mount, picking up projectiles as fast as possible for a long period of time.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The second Hickson element, in-service injury or disease, is therefore met.

With regard to the third Hickson element, medical nexus, the Board observes that the Veteran has not been afforded with a VA examination.  There are otherwise no medical opinions of record concerning the connection between the Veteran's back disability and his service.  The Veteran has, however, consistently stated to clinicians that he experienced symptoms associated with his back disability for many years.  For example, in August 2011, the Veteran stated that his back pain began some 40 years prior and had progressively worsened.  The Board finds that the Veteran's credible statements as to the long-standing nature of his back symptoms present a continuity of symptomatology.  Given that the Veteran's back disability is arthritic in nature, this continuity of symptomatology serves as the necessary nexus between the Veteran's current back disability and his active duty service.

In light of the Veteran's current back disability, his credible assertions that he injured his back in service, and his assertions that he has consistently experienced back problems for many years, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred a back disability during service.  Service connection for a back disability is warranted, and the Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he suffers from a psychiatric disability, to include PTSD, as a result of in-service incidents that will be discussed in greater detail below.  

As noted above, in order to establish service connection for a claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2013); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.3.04(f)(5) (2013).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Psychoses include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).

VA treatment records indicate that the Veteran has been diagnosed with depressive disorder, major depression, anxiety disorder, and PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.

The evidence also must establish the occurrence of an in-service event, injury, or disease, or, using terminology applicable to PTSD, a stressor.  

The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  Indeed, the Veteran's service medical and personnel records are negative for any indication that the Veteran participated in combat.  Furthermore, the Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons that would suggest that he participated in combat.  

Instead, the Veteran has claimed that a variety of in-service stressors caused him to develop PTSD, including witnessing a sailor falling overboard, witnessing a plane crashing, being exposed to tear gas, being attacked by a drunk shipmate, and witnessing a man killed by an airplane's propeller.  The liberalizing criteria relating to the "fear of hostile military or terrorist activity" that do not require a verified stressor, therefore, do not apply.  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.  

Upon review of the Veteran's personnel file, the Veteran enlisted into active duty in November 1957.  The Veteran underwent training from November 1957 until February 1958.  From February 1958 to May 1958, the Veteran served as a messman at the Naval Training Center in Great Lakes, Illinois.  For the remainder of the Veteran's naval career, the Veteran served aboard the USS Ticonderoga as an able seaman.  In September 1961, the Veteran was not recommended for reenlistment because he did not pass the examination for advancement in Pay Grade E-4.  The Veteran separated from service in October 1961.  

The Veteran's service treatment records contain no references to psychiatric difficulties.  In sum, the Veteran's service medical records and personnel record are negative for any references to the Veteran observing or experiencing any of the above-described events.

In a January 2010 treatment record, the Veteran indicated that he worked as a boatswain's mate.  The Veteran denied any combat experience, military sexual trauma, or disciplinary infractions.  

In March 2011, the Veteran stated that he witnessed pilots drown while he was in service.  In September 2011, the Veteran indicated that in February 1959, he witnessed a man fall from the ship.  The Veteran also stated that he witnessed an airplane run off the side of the ship following an unsuccessful landing attempt.  The Veteran stated that he was exposed to tear gas in 1957 as part of his training.  The Veteran stated that in May 1961, he was attacked at knifepoint in his bunk.  The Veteran also stated that he saw a man killed by walking into a plane's propeller.  

In May 2012, a VA clinician stated that the Veteran had chronic PTSD as a result of witnessing traumatic events while in the military, including "people injured, killed, threatened, and life endangered."

In December 2013, the Veteran stated that he experienced "a daily threatening of [his] life" from two shipmates.  The Veteran stated that one of his shipmates held a knife to his throat "on many occasions" and threatened his life for no reason.  Another shipmate would hide around corners and "punch you in the face or wherever he could and stop when he was satisfied."  These events continued for about a year.  The Veteran indicated that he informed his supervisors of these events, but nothing was done about it.  The Veteran stated that he feared for his life on the ship, and he had to find a secret place to sleep.  

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Veteran's stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  

The Board observes that neither the Veteran's service treatment records nor his personnel records in any way suggest that the Veteran was involved in or a witness to any of the events that he has claimed.  The Veteran has not otherwise submitted any evidence corroborating the events that he claims to have experienced.  Without any corroboration, the Board finds that the Veteran has not demonstrated that the claimed in-service stressors actually occurred.

Furthermore, even without corroboration, the Board finds that the Veteran's descriptions of his claimed in-service stressors lack internal consistency.  In this regard, as the trier of fact in this case, the Board has reviewed the Veteran's statements over time in great detail to determine their veracity.  

Unlike the Veteran's claim for a back disability (it which the Veteran was always consistent with regard to the cause of the problem) the Board finds that the increasing specificity of the Veteran's recollections and the changes in the Veteran's recollections detracts from the Veteran's overall credibility.  

For example, in January 2010, before the Veteran's current claim, the Veteran mentioned none of his military stressors to a VA clinician treating him for mental health concerns.  By December 2013, the Veteran provided great detail regarding the nature of the personal attacks that he experienced over the course of a year.  This increasing specificity (with changes in the information provided) over time detracts from the veracity of the Veteran's account, which, as noted above, the Board otherwise finds to be uncorroborated.  

Furthermore, the essential facts associated with several of the Veteran's claimed stressors have changed over time.  For example, in September 2011, the Veteran stated that he was once attacked at knifepoint in his bunk.  In December 2013, the Veteran stated that his life was threatened daily over the course of a year by two shipmates (not simply one attack at knifepoint).  These changing facts detract from the veracity of the Veteran's account, which, as noted above, the Board otherwise finds to be uncorroborated.  

The Board acknowledges that the record contains a May 2012 opinion from a VA clinician linking the Veteran's PTSD to his in-service experiences.  The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The May 2012 VA opinion that suggests that the Veteran experienced an in-service trauma is based on the Veteran's own account of in-service stressors that are otherwise unverified.  The VA opinion does not identify any specific supporting evidence corroborating the assertion that the Veteran witnessed "people injured, killed, threatened, and life endangered."  The Board therefore does not find that the opinion lends additional credibility to the Veteran's accounts of an in-service stressor.  

The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis.  Unlike his claim for the back disability, his statements, overall, over time, are found to provide evidence against this claim. 

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service.  Accordingly, presumptive service connection is not warranted for any psychiatric disability.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful events occurred.  Therefore, the Veteran's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Board finds that preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for a back disability has been granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot with respect to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has otherwise given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with all required notice in correspondence dated September 2011.  

Additionally, special consideration must be given to the development of claims for PTSD that are based on assault.  Patton v. West, 12 Vet. App. 272 (1999).  In November 2013, the Veteran was informed of the evidence that might corroborate an in-service assault, including records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  The Veteran has provided no such corroborating evidence.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and personnel records have been associated with the claims file.  All identified and available treatment records have been secured, which includes records from VA medical centers.  

The Veteran has not been afforded a VA examination addressing his acquired psychiatric condition.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

With respect to the Veteran's claimed acquired psychiatric disability, the Veteran has failed to present evidence corroborating his claimed in-service stressors.  A VA examination, which would be based on the examiner's consideration of the Veteran's claims file and the Veteran's own contentions, could not provide the corroboration necessary in order to verify the Veteran's claimed stressors.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


